                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MARK STEVEN NORVELL,                            )
                                                )
                        Plaintiff,              )       Civil Action No. 18-1345
                                                )
        v.                                      )       Judge Cathy Bissoon
                                                )
DR. ABDUL Q. KHAN,                              )
                                                )
                        Defendant.              )

                                     ORDER DISMISSING CASE

        Plaintiff initiated this pro se action by filing a Motion for Leave to Proceed In Forma

Pauperis (“IFP”) on October 17, 2018 (Doc. 1). On October 18, 2018, this Court granted

Plaintiff’s Motion (Doc. 2) and the Clerk of Court filed Plaintiff’s Complaint (Doc. 3). For the

reasons below, the Court will dismiss this action for lack of subject matter jurisdiction.

LEGAL STANDARD

        After granting IFP status, the Court must dismiss a case on its own action if the

allegations in the Complaint show no basis for the Court’s subject matter jurisdiction. 28 U.S.C.

§ 1915(e)(2)(B); Fed. R. Civ. P. 12(h)(3); Nesbit v. Gears Unlimited, Inc., 347 F.3d 72, 76-77

(3d Cir. 2003); see also Johnson v. Philadelphia Housing Authority, 448 F. App’x 190, 192 (3d

Cir. 2011). Federal courts are courts of limited jurisdiction, and the Court can exercise subject

matter jurisdiction over this action only if this case arises “under the Constitution, law, or treaties

of the United States,” 28 U.S.C. § 1331, (“federal question jurisdiction”) or if there is diversity

of citizenship between the parties and the amount in controversy exceeds $75,000, 28 U.S.C. §

1332, (“diversity jurisdiction”).

        “A claim invoking federal-question jurisdiction . . . may be dismissed for want of subject-

matter jurisdiction if it is not colorable, i.e., if it is ‘immaterial and made solely for the purpose


                                                    1
of obtaining jurisdiction’ or is ‘wholly insubstantial and frivolous.’” Arbaugh v. Y&H Corp.,

546 U.S. 500, 513 n.10 (2006) (quoting Bell v. Hood, 327 U.S. 678, 682–83 (1946)).

ANALYSIS

       The substance of Plaintiff’s claim, in its entirety, is as follows:

       I was given the wrong Medication Flowmax, for prediabetes and Bladder, which caused
       infections in prostate gland since 2010, By my PCP Doctor, Abdul Q. Khan which lead to
       urinary tract-infection that caused me pain and suffering for the past 8 years: Also,
       prostatitis: [sic.]

(Doc. 3, 5.)

       Plaintiff asserts that the basis for this Court’s jurisdiction is a federal question. 1 (Id. at 4.)

Specifically, Plaintiff states as the basis for federal question jurisdiction: “First Amendment

Rights protection, malpractice, against Dr. Abdul G. Khan.” (Id.)

       The First Amendment to the United States Constitution states that “Congress shall make

no law respecting an establishment of religion, or prohibiting the free exercise thereof; or

abridging the freedom of speech, or of the press; or the right of the people peaceably to

assemble, and to petition the Government for a redress of grievances.” U.S. Const. amend. I.

Through the Fourteenth Amendment to the Constitution, this prohibition against Congressional

action also applies to the states, and to state action. See, e.g., Louisiana ex rel. Gremillion v.

NAACP, 366 U.S. 293, 296 (1961) (“freedom of association is included in the bundle of First

Amendment rights made applicable to the States by the Due Process Clause of the Fourteenth

Amendment”). The First Amendment has no application to actions by private individuals who

are not exercising state authority. E.g., Central Hardware Co. v. NLRB, 407 U.S. 539, 547



1
  Plaintiff does not assert diversity jurisdiction. For completeness, the Court notes that the
information submitted strongly suggests that both parties are Pennsylvania citizens. Specifically,
Plaintiff checked the box on his civil cover sheet indicating that he is a citizen of Pennsylvania,
and also indicated that Defendant resides in Allegheny County, Pennsylvania. (Doc. 1-3.)

                                                   2
(1972) (“The First and Fourteenth Amendments are limitations on state action, not on action by

the owner of private property used only for private purposes.”).

        Based on the factual allegations quoted above, the Court can infer no state action, and can

infer no action that would violate the First Amendment even if state action were present. Other

than Plaintiff’s mention of the First Amendment, this case appears in all other respects to involve

only a claim of medical malpractice by a patient’s physician. The Court thus finds that any

claims under the First Amendment are wholly insubstantial and frivolous, and cannot give rise to

federal jurisdiction. See Arbaugh, 546 U.S. at 513 n.10. As the Court can discern no other basis

for the exercise of its subject matter jurisdiction from the allegations in the Complaint, this action

must be dismissed.

        In sum, as Plaintiff has failed to allege facts that would establish this Court’s subject

matter jurisdiction, the Court finds that it lacks subject matter jurisdiction over this action, and

that leave to amend would be futile in light of the nature of the events alleged.

        Accordingly, Plaintiff’s Complaint is DISMISSED for lack of subject matter jurisdiction,

without prejudice to Plaintiff filing his claim in state court.

        IT IS SO ORDERED.



October 23, 2018                                        s/Cathy Bissoon
                                                        Cathy Bissoon
                                                        United States District Judge



cc (via First-Class U.S. Mail):

MARK STEVEN NORVELL
3000 Locust Street
Apt 328
Pittsburgh, PA 15221


                                                   3
